Citation Nr: 0400566	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-03 482A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for nicotine addiction.

2.  Entitlement to an effective date prior to July 19, 1988, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1969 and from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Washington, D.C., regional office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for nicotine addiction.  This matter also comes 
before the Board from a September 1999 rating decision that 
denied entitlement to an effective date prior to July 19, 
1988, for the grant of service connection for PTSD.  In March 
2002, the veteran notified the RO that he had moved and his 
claims file was transferred to the RO in Baltimore, Maryland.  
In February 2003, the veteran testified at a Central Office 
hearing before the undersigned as to the claim for an earlier 
effective date for the grant of service connection for PTSD.  
In October 2003, the veteran waived his request for another 
personal hearing as to entitlement to service connection for 
nicotine addiction.

Next, the Board notes that the veteran and his 
representative, at the February 2003 personal hearing before 
the undersigned, raised the issue of clear and unmistakable 
error (CUE) in the April 1986 rating decision that denied 
entitlement to service connection for PTSD.  This issue is 
intertwined with the earlier effective date issue currently 
on appeal.  Accordingly, the CUE claim is referred to the RO 
for appropriate action and, for the reasons explained below, 
the earlier effective date claim is stayed pending RO 
adjudication of the CUE claim.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter). 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), includes notification 
provisions that require VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

A review of the record, however, shows that the veteran was 
not provided notification of the VCAA and the effect it had 
on the current claims.  Specifically, despite the VCAA having 
been in effect for several years, the record on appeal fails 
to show that the RO either provided the veteran with notice 
of the VCAA or notice as to who would be responsible for 
obtaining specific evidence needed to substantiate the claims 
at issue.  Therefore, a remand is required for the RO to 
undertake all necessary actions to insure that the veteran is 
provided adequate notice as provided by 38 U.S.C.A. § 5103(a) 
(West 2002).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In so doing, the attention of the RO is directed to recent 
amendments under the Veterans Benefits Act of 2003, Section 
701 (December 16, 2003), that were implemented, in part, to 
reverse the Federal Circuit's holding in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA).  Therefore, on remand, the RO 
must take this opportunity to provide the veteran VCAA notice 
that meets all currently applicable criteria.

Next, while the record shows that the veteran carries a 
diagnosis of nicotine dependence (see VA treatment records 
dated in February and April 1999), it does not include 
medical opinion evidence addressing whether he acquired the 
dependence in service and whether that dependence is the 
proximate cause of any current disability, including current 
bronchitis, a positive skin test for tuberculosis, and/or 
hypertension.  See 38 C.F.R. §§ 3.303, 3.310 (2003); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Allen v. Brown, 
7 Vet. App. 439 (1994) (en banc); VAOPGCPREC 19-97; 62 Fed. 
Reg. 37954 (1997) ("A determination as to whether service 
connection for disability ... attributable to tobacco use 
subsequent to military service should be established on the 
basis that such tobacco use resulted from nicotine dependence 
arising in service, and therefore is secondarily service 
connected pursuant to 38 C.F.R. § 3.310(a), depends upon 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, whether 
the veteran acquired a dependence on nicotine in service, and 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.").  Therefore, because 
governing regulations provide that VA's duty to assist 
includes obtaining medical opinion evidence when needed to 
adjudicate the veteran's claim, on remand, the appellant must 
be afforded a VA examination to obtain this medical opinion 
evidence.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.326 (2003). 

Governing regulations also require VA to obtain and associate 
with the record all adequately identified records.  See 
38 U.S.C.A. § 5103A(b) (West 2002).  In this regard, the 
Board notes that the veteran reported, and/or the record 
shows, that he received his healthcare treatment from the 
following providers:  the Durham VA medical center since a 
1978 hospitalization, and the Washington, D.C., VA medical 
center since at least 1991 including the post combat trauma 
unit since September 1995.  Therefore, on remand, the RO 
should insure that the record on appeal contains all of the 
veteran's treatment records from the above locations since 
1978.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Lastly, as indicated above, the veteran has raised the issue 
whether there was a clear and unmistakable error (CUE) in the 
April 1986 rating decision that denied entitlement to service 
connection for PTSD.  This issue has not, as yet, been 
adjudicated by the RO.  This claim is inextricably 
intertwined with the veteran's earlier effective date claim.  
Accordingly, the claim for an earlier effective date for the 
grant of service connection for PTSD is stayed pending RO 
adjudication of the CUE claim.  Harris. 

Therefore, this appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A.§§ 5102, 5103A 
(West 2002); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent. 

2.  The RO should contact the veteran and 
request a documented history of his use 
of tobacco products prior to entering the 
military, while in service, and in the 
years after service.  The veteran should 
be asked: (i) the dates before, during, 
and after service that he smoked; (ii) 
the dates before, during, and after 
service when he gave up smoking, and the 
duration of any cessation of smoking; and 
(iii) the number of packs a day he smoked 
during each of these periods.  The 
veteran should be permitted to identify 
and/or submit any medical or other 
credible evidence suggesting that he 
acquired a dependence on nicotine while 
in service, and, in the alternative, any 
medical evidence suggesting that the 
dependence was linked to any post-service 
medical condition.  The RO should have 
release forms completed if necessary to 
procure any additional evidence that is 
not in the possession of the veteran and 
should directly obtain the evidence in 
accordance with 38 C.F.R. § 3.159 (2003).

3.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
nicotine addiction since his separation 
from military service.  The RO must 
inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should obtain 
all records identified by the veteran 
that have not already been associated 
with the record on appeal, including all 
medical records from the above discussed 
locations since 1978.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a specialist 
who is able to address the questions set 
forth below.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims' folder and the examination of 
the veteran, the examiner is asked to 
answer the following questions:

(i) Is it as least as likely as not. 
(i.e., is there a 50/50 chance), 
that the veteran acquired an 
addiction to nicotine while in the 
military?

(ii)  If so, is it as least as 
likely as not that any currently 
diagnosed disability, including 
bronchitis, a positive skin test for 
tuberculosis, and/or hypertension is 
related to nicotine addiction?

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues, as well 
as whether the April 1986 rating decision 
was clearly and unmistakably erroneous in 
denying service connection for PTSD.  In 
so doing the RO should consider all 
pertinent legal authority and precedent, 
including the method of analysis and 
framework discussed in the aforementioned 
opinion from the General Counsel.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


